Citation Nr: 0100963	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-20 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of 
$15,604. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to March 
1965. 

This matter arises from a May 1999 decision by the Department 
of Veterans Affairs (VA) Committee on Waivers and Compromises 
(Committee) at the Regional Office (RO) in Milwaukee, 
Wisconsin.  Therein, it was held that recovery of the 
overpayment at issue would not violate principles of equity 
and good conscience.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.


FINDINGS OF FACT

1.  The veteran originally was awarded improved disability 
pension benefits effective February 1, 1995; notice of his 
entitlement was accompanied with a VA Form 21-8768 advising 
him to "Notify us immediately if there is any change in 
income or net worth for you or your dependents" and that the 
total amount and source of all income received should be 
reported to VA. 

2.  The veteran's income for 1995 was $21,095; for 1996 was 
$12,836; and for 1997 was $4,381. 

3.  By failing to notify VA of a change in income until 
September 1998, the veteran was at fault in the creation of 
the debt of $14,380 from 1995 through 1997.

4.  In February 1999, the veteran promptly notified VA of 
receipt of Social Security benefits for the period February 
1, 1999 through March 31, 1999; the veteran is not at fault 
in the creation of the additional debt of $1,224. 

5.  VA was not at fault in the creation of any of the debt.

6.  Withholding of benefits or recovery of overpayment in 
this case would not create undue hardship. 

7.  Withholding of benefits or recovery of overpayment in 
this case would not defeat the purpose for which pension 
benefits were intended.

8.  The failure to make restitution in the amount of $14,380 
would result in unfair gain to the debtor-veteran; the 
failure to make restitution in the amount of $1,224 would not 
result in unfair gain to the veteran.

9.  The evidence does not demonstrate that the veteran 
changed his position to his detriment by relying on VA 
benefits or that he relinquished a valuable right or incurred 
a legal obligation because of the overpayment.


CONCLUSIONS OF LAW

1.  The recovery of the overpayment of disability pension 
benefits in the amount of $14,380 would not be against equity 
and good conscience and, therefore, should not be waived.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2000).

2.  With the resolution of reasonable doubt in the veteran's 
favor, the recovery of the overpayment of disability pension 
benefits in the amount of $1,224 would be against equity and 
good conscience and, therefore, should be waived.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.962, 1.963, 
1.965, 3.102 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he was not at fault in the creation 
of the debt because, although he went to work after filing 
his pension claim, he "didn't know to let VA know [he] had 
been working."  He contends that repayment of the 
overpayment would create a hardship on him.  He contends, 
alternatively, that when the overpayment was created he 
thought he was being paid compensation for his service-
connected disability. 
Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person requesting waiver, and recovery of the indebtedness 
would be against equity and good conscience.  38 C.F.R. 
§ 1.963(a).

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:

(1)  Fault of the debtor: where actions 
of the debtor contribute to the creation 
of the debt.
(2)  Balancing of faults: weighing the 
fault of the debtor against VA's fault.
(3)  Undue hardship: whether collection 
would deprive the debtor or family of 
basic necessities.
(4)  Defeat the purpose: whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.
(5)  Unjust enrichment: failure to make 
restitution would result in unfair gain 
to the debtor.
(6)  Changing position to one's 
detriment: reliance on VA benefits 
results in relinquishment of a valuable 
right or incurrence of a legal 
obligation.  

38 C.F.R. § 1.965(a).

The Board observes that the Committee specifically determined 
in April 1999 that there was no fraud, misrepresentation, or 
bad faith on the veteran's part with respect to the creation 
of the overpayment at issue.  The Board agrees and, 
therefore, waiver is not precluded pursuant to 38 U.S.C.A. 
§ 5302(a).  However, to dispose of the matter on appeal, the 
Board must determine whether recovery of the indebtedness 
would be against equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a), and 38 C.F.R. 
§§ 1.963(a) and 1.965(a).

The first such element to be considered pertains to fault of 
the debtor and requires an analysis of whether the action of 
the debtor contributed to creation of the debt.  In this 
regard, the Board notes that the veteran originally was 
awarded improved disability pension benefits effective 
February 1, 1995.  The letter notice of his entitlement was 
accompanied with VA Form 21-8768, which advised the veteran 
as follows: "PROMPT NOTICE - Notify us immediately if there 
is any change in income or net worth for you or your 
dependents."  The VA Form 21-8768 also advised the veteran 
as follows: "IMPORTANT - WHEN REPORTING INCOME, THE TOTAL 
AMOUNT AND SOURCE OF ALL INCOME RECEIVED SHOULD BE 
REPORTED." 

The veteran's income was actually $21,095 for 1995, $12,836 
for 1996, and $4,381 for 1997, as reflected by personal 
Income Tax statements.  VA was first notified of the above 
income figures in September 1998, when the veteran submitted 
copies of his Income Tax statements for the tax years 1995-
1997.  The veteran did not notify VA when his income changed 
in 1995, but waited until September 1998, notably over 3 
years after his income had significantly increased.  

Even in September 1998, the veteran did not submit the 
requested forms of his own initiative, but in response to a 
request by the RO.  A September 1998 RO letter reflects that 
the RO sent the veteran a VA Form 21-0515-1, "Improved 
Pension Eligibility Verification Report," and a VA Form 21-
8416, "Request for Information concerning Medical, Legal, or 
Other Expenses."  The veteran did not submit the forms 
requested by the RO; instead he chose to submit the personal 
income tax returns.  By failing to notify VA of a change in 
income until September 1998, the Board finds that the veteran 
was at fault in the creation of the debt of $14,380 from 1995 
through 1997.  

In this regard, the Board does not find the veteran's 
assertion that he thought he was receiving compensation 
benefits instead if pension benefits from 1995 to 1997 to be 
a plausible or credible explanation, especially in light of 
the fact that the veteran had been notified in writing that 
pension benefits were based in part on income eligibility and 
that he needed to notify VA of any changes in income.  The 
veteran's assertion is also not plausible because it is 
somewhat inconsistent with his own version of events, that 
is, his other assertion that he did not think he needed to 
notify VA of his changed (increased) income; to believe the 
veteran's assertion that he thought he was receiving 
compensation benefits instead if pension benefits would mean 
that VA, on its own and without any knowledge of the 
veteran's income level (because he did not report it), 
automatically stopped pension benefits and began payment of 
compensation benefits.  The veteran's assertion that he did 
not believe he needed to notify VA of changed/increased 
income is further belied by the fact that, on other 
occasions, the veteran specifically requested payment of 
compensation when he was notified that pension could cease.  
The veteran's assertion is especially implausible because, 
from September 1994, and for the relevant period from 1995 to 
1997, the veteran's combined service-connected disabilities 
were compensable only at the 20 percent level, which was less 
than half of the monetary pension benefits the veteran was 
receiving, and was only raised to 30 percent effective from 
December 1997, which would have been, notably, still less 
than half of the amount of the monetary payments for pension.  
It is not plausible that the veteran would not have known 
that the rate for compensation was significantly lower than 
pension, especially in light of the fact he had been 
receiving disability compensation since 1967, including at 
the time he was awarded pension in 1995.  For these reasons, 
the Board finds that the veteran's contentions with regard to 
his knowledge about the absence of a need to report his 
increased income to VA are not plausible. 

With regard to additional debt in the amount of $1,224, the 
record reflects that, in February 1999, the veteran promptly 
notified VA of receipt of Social Security benefits for the 
period February 1, 1999 through March 31, 1999.  The Board 
finds that the veteran is not at fault in the creation of 
this additional debt of $1,224. 

The Board also finds that VA was not at fault in the creation 
of any of the debt.  The veteran has not alleged that VA was 
at fault in the creation of any of the debt, only that he is 
not at fault, and there is otherwise no evidence of fault on 
the part of VA. 

The Board further finds that withholding of benefits or 
recovery of overpayment in this case would not create undue 
hardship, as it would not deprive the debtor (veteran) or his 
family of basic necessities.  The evidence reflects that the 
veteran's monthly income well exceeds monthly expenses.  
While in his June 1999 Financial Status Report the veteran 
reported expenses which exceed income, the Board finds that 
the reporting of expenses is not credible.  For example, the 
veteran reported that he spent $100 per month for gas for the 
car and for transportation expenses.  As recently as January 
1999 the veteran had previously reported that gas expenses 
were only $20 per month and car repairs were only $20 per 
month (a total of $60 less per month than reported in June 
1999 for these items).  Additionally, the veteran was 
unemployed during this time when he allegedly had such huge 
gas expenses.  The Board finds excessive for a living expense 
$176 for phone bill and water.  While the veteran may in fact 
spend this amount in phone bill and water, the amount far 
exceeds any reasonable value as a monthly expense.  The 
amount of $450 of the $650 for monthly payments on 
installment contracts, indicated to be "rent-back," is 
merely a duplicate listing of the $450 previously listed as 
paid for rent; otherwise, if the entry is purported to be a 
true debt for the purpose of financing any other item, it is 
inherently inconsistent with the veteran's reporting that he 
had no assets.  On the January 1999 Financial Status Report, 
the veteran reported that his total monthly expenses were 
$822, whereas on the June 1999 Financial Status Report only 5 
months later he reported total monthly expenses of $1,795.  
Moreover, in reviewing the Financial Status Reports dated in 
January and June 1999, the veteran indicated that he was able 
to reduce his outstanding debt by $4,064.00 over a 5 month 
period.  The record shows that VA is withholding $132.00 a 
month from the veteran's monthly compensation payments to be 
applied to recover his debt.  The debt owed to the government 
must be given the same priority as the veteran's outstanding 
debts.  In any event, the Board finds the veteran's reporting 
of monthly living expenses in January 1999 to be more 
credible than the subsequent June 1999 reporting, which 
indicated that his monthly expenses had more than doubled, 
and, when taking into consideration the fact that the veteran 
was able to reduce his outstanding debt by $4,064.00 over a 5 
month period, it would not be against equity and good 
conscience to deny his claim to waive his debt of 14,380. 

The Board finds that withholding of benefits or recovery of 
overpayment in this case would not defeat the purpose or 
nullify the objective for which benefits were intended.  The 
Board is not persuaded that the Government should forego its 
right to collection of the indebtedness of $14,380 in this 
instance.  Improved pension benefits are intended to make up 
the difference in income between what the veteran receives in 
earnings from the Social Security Administration and other 
sources, and the maximum annual pension income rate payable 
each year.  The record reflects that the veteran is in 
receipt of both earnings from the Social Security 
Administration and VA disability compensation, which exceed 
his legitimate monthly expenses, so that he is not deprived 
of the target income amount required for meeting current 
living expenses. 

With regard to unjust enrichment, the Board finds that the 
failure to make restitution in the amount of $14,380 would 
result in unfair gain to the debtor-veteran.  The veteran 
received additional benefits to which he was not entitled, 
and to which he should have known he was not entitled.  As 
indicated above, the Board does not find credible the 
veteran's explanation that he thought he was receiving 
compensation benefits and not pension benefits.  The annual 
income limit for pension entitlement in 1995 was $8,037 and 
in 1996 was $8,246; the veteran's actual income of $21,095 
for 1995 and $12,836 for 1996 well exceeded such limits.  The 
Board further finds, however, that failure to make 
restitution in the amount of $1,224 (incurred from February 
through March 1999) would not result in unfair gain to the 
veteran because this amount was incurred in early 1999 
following an extended period of pension eligibility, and the 
veteran promptly reported receipt of disability benefits from 
the Social Security Administration.  The overpayment was 
created because the veteran received benefits to which he was 
not entitled. 

Finally, the evidence does not demonstrate that the veteran 
changed his position to his detriment by relying on VA 
benefits or that he relinquished a valuable right or incurred 
a legal obligation because of the overpayments.

For these reasons, the Board finds that recovery of the 
overpayment of disability pension benefits in the amount of 
$14,380 would not be against equity and good conscience and, 
therefore, should not be waived.  38 U.S.C.A. § 5302; 
38 C.F.R. §§ 1.962, 1.963, 1.965.  With the resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
the recovery of the overpayment of disability pension 
benefits in the amount of $1,224 would be against equity and 
good conscience and, therefore, should be waived.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.102.


ORDER

Waiver of recovery of the overpayment of disability pension 
benefits in the amount of $14,380 is denied. 

Waiver of recovery of the overpayment of disability pension 
benefits in the amount of $1,224 is granted. 


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

